ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE

PREAH VIHEAR
(CAMBODGE c. THAÏLANDE)

ORDONNANCE DU 26 MAI 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)

ORDER OF 26 MAY 1961
La présente ordonnance doit étre citée comme suit:

« Affaire du Temple de Préah Vihéar
(Cambodge c. Thaïlande),
Ordonnance du 26 mat 1961: C. I. J. Recuerl 1961, p. 52.»

This Order should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand),
Order of 26 May 1967: I.C.J. Reports 19617, p. 52.”

 

Ne de vente: 946
Sales number

 

 

 
52

INTERNATIONAL COURT OF JUSTICE

1961

YEAR 1961 26 May

General List:
No. 45
26 May 1961

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)

ORDER

Present: President WINIARSKI; Vice-President ALFARO; Judges
BaDpawi, MORENO QUINTANA, WELLINGTON Koo, SPIRO-
POULOS, Sir Percy SPENDER, Sir Gerald FITZMAURICE,
KoRETSKY, TANAKA, BUSTAMANTE Y RIVERO, MORELLI;
Registrar GARNIER-COIGNET.

The International Court of Justice,
composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court,

Makes the following Order :

Having regard to the Judgment of 26 May 1961 in the case
concerning the Temple of Preah Vihear, by which the Court reject-
ed the first preliminary objection of the Government of Thailand,
and found that it had jurisdiction to adjudicate upon the dispute
submitted to it on 6 October 1959 by the Application of the Govern-
ment of Cambodia;

4
TEMPLE OF PREAH VIHEAR (ORDER OF 26 V 61) 53

THE COURT,

In the light of the information obtained from the Parties,
Fixes the following time-limits for the further proceedings:

for the filing of the Counter-Memorial of the Government of
Thailand, 29 September 1961;

for the filing of the Reply of the Government of Cambodia,
29 November 1961;

for the filing of the Rejoinder of the Government of Thailand,
2 February 1962.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this twenty-sixth day of
May, one thousand nine hundred and sixty-one, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of Cambodia and to the Government
of Thailand, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
